                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,                   )
                                            )
                    Plaintiff,              )                8:17CR141
                                            )
      vs.                                   )
                                            )
LUTHER GILMORE,                             )                 ORDER
                                            )
                    Defendant.              )


        This matter is before the court on defendant’s Motion to Continue and to Reset
Trial [85]. Defendant previously advised the court that he wished to enter into a change
of plea at filing [82]. However, prior to the hearing, the defendant reconsidered. The
change of plea hearing was canceled, and the matter placed back on the trial list for
November 19, 2018. The trial will be continued to a date certain on November 27,
2018.

       IT IS ORDERED that the Motion to Continue and to Reset Trial [85] is granted as
follows:

      1. The jury trial now set for November 19, 2018 is continued to November 27,
         2018.

      2. In accordance with 18 U.S.C. § 3161(h)(7)(A), the court finds that the ends of
      justice will be served by granting this continuance and outweigh the interests of
      the public and the defendant in a speedy trial. Any additional time arising as a
      result of the granting of this motion, that is, the time between today’s date and
      November 27, 2018, shall be deemed excludable time in any computation of
      time under the requirement of the Speedy Trial Act. Failure to grant a
      continuance would deny counsel the reasonable time necessary for effective
      preparation, taking into account the exercise of due diligence. 18 U.S.C. §
      3161(h)(7)(A) & (B)(iv).

      DATED November 5, 2018.

                                  BY THE COURT:


                                  s/ Susan M. Bazis
                                  United States Magistrate Judge
